Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 1 and 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1 and 7 were amended to incorporate the claim recitations are now cancelled claim 2 with clarification that the pressure chamber is enclosed.
	Jia et al (US 2005/0233578) teaches a method and composition for polishing a substrate teaches an ECMP apparatus with a plenum 206 which is an enclosed pressure chamber.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over SanoYasuhisa et al (JP 2011-129596 using the Machine Generated English Translation provided herewith) in view of  Jia et al (US 2005/0233578) and Oh et al (US 2007/0289124).
Regarding claim 1:	 The prior art of Yasuhisa et al teaches a polishing tool and a method for etching (polishing is interpreted as a type of etching where a film or layer is removed by a combination of chemical and mechanical manipulation) a substrate, the substrate including GAN see [0001] and [0002] of Yasuhisa et al, the method comprising: placing a catalyst (see the discussion of platinum and molybdenum see [0002] comprising a transition metal or a precious metal such that the catalyst faces to the substrate: moving the catalyst and the target region of the substrate relative to each other with the catalyst and the target region of the substrate kept in contact with each other see [0004] where relative motion is described and illustrated in Fig. 2; supplying a processing liquid (via nozzle 133 see [0030]) to a region between the target region of the substrate and the catalyst; and applying a voltage see [0034]  to between the catalyst and the metal of the target region.  See the Figures of Yasuhisa et al. catalyst 306 is held by an elastic member (pad base material 206,304 see [0011], [0049], [0066] of Yasuhisa et al), the elastic member includes a structure having a pressure chamber formed by an elastic film, the method further comprises: controlling contact pressure applied to the target region of the substrate from the catalyst by controlling fluid supplied into the pressure chamber.   See [0074] of Yasuhisa et al.
	The prior art of Yasuhisa et al fails to teach placing the substrate at least a part of a target region is made of metal and that the substrate is placed with the target region face up. Yasuhisa et al further fails to teach the elastic member includes a structure having an enclosed pressure chamber formed by a top surface of an elastic film and controlling contact pressure applied to the 
	The prior art of Jia et al teaches a polishing apparatus and method where a substrate is made of a target region facing upwards and made of tungsten 12 see [0007]. The prior art of Jia et al reveals that it is known to provide substrates of various materials to include those with a target region made of metal. The prior art of Jia et al illustrates that it is known to process a substrate 122 face up so that the polishing area can be easily accessible see Figs. 3 and 7. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Yasuhisa et al to provide the substrate of the desired material of construction and to orient the substrate face up as it is conventional to provide substrate facing up or down as desired.
	Notice the apparatus of Jia et al also features a plenum 206 and enclosed pressure chamber, but fails to specify that it is part of an elastic membrane. Note in [0006] of Jia et al it is recited that the appartatus is used in ECMP.
	The prior art of Oh et al teaches vacuum chucking a substrate. See [0007] of Oh et al where a flexible membrane 105 is used to control the amount pressure upon each region of the substrate. The teachings of Oh et al suggest that having a plenum be flexible produces enhanced pressure control see [0007]-[0009]. Thus, it would have been obvious to modify the apparatus of Yasuhisa et al to construct the plenum of Jia et al of a flexible membrane so that the enclosed pressure chamber is more conformable and better able to withstand the pressure from the fluid sealed within. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Yasuhisa et al to construct the plenum of Jia et al of a flexible membrane as suggested by Oh et al.

Regarding claim 3. The method according to Claim 2, further comprising:  4831-9484-0504.1- 160 - forming the catalyst at an outer surface of the elastic film by any one of a physical vapor deposition, a chemical vapor deposition, and plating.  See [0049] of Yasuhisa et al.



Regarding claims 5 and 11: 	The teachings of  Yasuhisa et al. Yasuhisa et al fails to teach the method according to Claim 1, wherein the target region of the substrate includes at least one of Cu, W, Ta, Ti, TaN, TiN, and Co.  
	The prior art of Sato et al teaches a barrier film 305 which is formed in the surface of the interlayer insulating film 302, contact hole CH, and the groove M. See [0006] – [0010]. The barrier film is formed of a material such as Ta, Ti, TaN, TiN by a sputtering method which is physical vapor deposition.
	The motivation to modify the method of Yasuhisa et al with the substrate of Sato et al is that these materials of construction are known to be desirable for use in a polishing apparatus for relaxing an uneven surface associated with metal film formation. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Yasuhisa et al with the substrate of Sato et al.

Regarding claim 6. The method according to Claim 1, wherein the processing liquid includes at least one of an oxygen solution, ozone water, acid, an alkali solution, H2O2 water, and a hydrofluoric acid solution.  See [0030] acid and water is taught in Yasuhisa et al.

Regarding claim 7. The method according to Claim 1, further comprising: placing a counter electrode at a distant from the metal of the target region; electrochemically connecting the counter electrode and the target region through the processing liquid; and applying a voltage to between the catalyst and the counter electrode.  See [0034] and [0035] of Yasuhisa et al. is made of metal and that the substrate is placed with the target region face up. Yasuhisa et al further fails to teach the elastic member includes a structure having an enclosed pressure chamber formed by a top surface of an elastic film and controlling contact pressure applied to the target region of the substrate from the catalyst by controlling fluid supplied into the pressure chamber.

	Notice the apparatus of Jia et al also features a plenum 206 and enclosed pressure chamber, but fails to specify that it is part of an elastic membrane.
	The prior art of Oh et al teaches vacuum chucking a substrate. See [0007] of Oh et al where a flexible membrane 105 is used to control the amount pressure upon each region of the substrate. The teachings of Oh et al suggest that having a plenum be flexible produces enhanced pressure control see [0007]-[0009]. Thus, it would have been obvious to modify the apparatus of Yasuhisa et al to construct the plenum of Jia et al of a flexible membrane so that the enclosed pressure chamber is more conformable and better able to withstand the pressure from the fluid sealed within. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Yasuhisa et al to construct the plenum of Jia et al of a flexible membrane as suggested by Oh et al.

Regarding claim 8. The method according to Claim 1, further comprising: conditioning the catalyst during an interval time period 4831-9484-0504.1- 161 - between an etching process performed on one substrate and another etching process performed on another substrate.  See claim 8 and [0057] of Yasuhisa et al.

Regarding claim 9. The method according to Claim 8, further comprising: immersing the catalyst into a conditioning liquid during the interval time period.  See claim 8 and [0057] and [0060] – [0066] of Yasuhisa et al.

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chen et al (US 2005/0211377) teaches a multiple zone carrier head with flexible membrane where the membrane forms a plurality of closed pressure chambers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716